The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 01/06/2022 amendment(s) /response(s) in the Application 16/490,587 by Li for “TERMINAL AND COMMUNICATION METHOD FOR UPLINK CONTROL CHANNEL TRANSMISSION”, filed on 09/02/2019. The amendment/response has been entered.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Response to Amendment
Per the 12/03/2021 Amendment:  
Claims 1-11 are amended. 
Claims 1-11 are pending.

In view of the 12/03/2021 claim amendments, i.e., “in a case where the difference is less than or equal to the threshold value, does not drop the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 1); “in a case where the difference is less than or equal to the threshold value, does not drop the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 2); “in a case where the difference is less than or equal to the threshold value, does not change the transmission format of the PUCCH; and” (claim 3); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 7); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 8); “in a case where the difference is less than or equal to the threshold value, refraining from changing the transmission format of the PUCCH; and” (claim 9);  in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 102 and 103 are withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 12/03/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “in a case where the difference is less than or equal to the threshold value, does not drop the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 1); “in a case where the difference is less than or equal to the threshold value, does not drop the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 2); “in a case where the difference is less than or equal to the threshold value, does not change the transmission format of the PUCCH; and” (claim 3); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 7); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 8); “in a case where the difference is less than or equal to the threshold value, refraining from changing the transmission format of the PUCCH; and” (claim 9) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, with respect to claim 1, WANG et al. (US20180206196A1) teaches A terminal comprising: circuitry, (WANG, Fig. 7, paragraphs 83-84, teach UE 602 comprising processor 706 (i.e. circuitry).)
which, in operation, in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.)
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) 
and a transmitter, which, in operation, transmits at least the PUCCH in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.)
Although WANG teaches (Fig. 4, paragraphs 60-61) that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value, and furthermore, paragraph 64 teaches that the UE 120 may determine not to transmit one of the control channel or the data channel based on transmit power, associated PSD, and/or link budget WANG does not describe drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; 

Li et al. (US20180132229A1) teaches drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; (LI, paragraph 30 teaches the UE configured not schedule specified data bits of the PUSCH in the time-frequency region of the PUCCH.)

With respect to claims 3 and 9,  WANG et al. (US20180206196A1) teaches A terminal comprising: circuitry, (WANG, Fig. 7, paragraphs 83-84, teach UE 602 comprising processor 706 (i.e. circuitry).) which, in operation, in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.) 
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) changes a transmission format of the PUCCH; (WANG, Fig. 4, paragraphs 60-61, teach that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value. Furthermore, paragraph 63 teaches the satisfying parameters relating to transmission format (e.g. QPSK, QAM) of the control channel or the data channel. This corresponds to changing a transmission format of the PUCCH because the UE 120 satisfies transmission format parameters of the PUCCH.) 
and a transmitter, which, in operation, transmits the PUCCH obtained after the transmission format has been changed, and the PUSCH, in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.)

Heo et al. (US20080153425A1) is directed to  multiplexing an uplink packet data channel and a control channel, a transport format of the control channel for transmission of the control information is changed according to the transport format of the data channel (Abstract). More particularly, paragraph 52 teaches a number of symbols for a control channel, and as many symbols as those capable of satisfying the entire energy are required when a data transmission power is used in order to simultaneously transmit the control channel and the data channel.


However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “in a case where the difference is less than or equal to the threshold value, does not drop the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 1); “in a case where the difference is less than or equal to the threshold value, does not drop the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 2); “in a case where the difference is less than or equal to the threshold value, does not change the transmission format of the PUCCH; and” (claim 3); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the symbol of the PUSCH in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 7); “in a case where the difference is less than or equal to the threshold value, refraining from dropping the portion of resources of the frequency resources to which the PUSCH is allocated in the transmission interval for the PUSCH overlapping with the transmission interval for the PUCCH; and” (claim 8); “in a case where the difference is less than or equal to the threshold value, refraining from changing the transmission format of the PUCCH; and” (claim 9)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412